PER CURIAM.
Appellant, an inmate in the state prison system, seeks review of an order summarily denying his petition for writ of habeas corpus, in which he alleged that he was denied the right to call witnesses in a prison disciplinary proceeding. Although appellant mis-characterized his petition as seeking relief through habeas corpus, rather than mandamus, we conclude that his allegations were sufficient to establish a prima facie case, and to shift the burden of going forward to appel-lee. Holcomb v. Department of Corrections, 609 So.2d 751 (Fla. 1st DCA 1992). Accordingly, we reverse and remand with directions that the trial court issue an alternative writ and conduct such further proceedings as may prove necessary.
REVERSED and REMANDED, with directions.
ERVIN, JOANOS and LAWRENCE, JJ., concur.